UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4185


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL BONSU,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:14-cr-00121-JAG-DJN-4)


Submitted: August 12, 2019                                        Decided: August 21, 2019


Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate Attorney,
Alexandria, Virginia, Carolyn V. Grady, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Richmond, Virginia, for Appellant. G. Zachary
Terwilliger, United States Attorney, Alexandria, Virginia, Michael C. Moore, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Bonsu appeals the 24-month sentence imposed following the district

court’s revocation of his supervised release. On appeal, Bonsu challenges both the

procedural and substantive reasonableness of his sentence. For the reasons that follow, we

affirm.

          “A district court has broad . . . discretion in fashioning a sentence upon revocation

of a defendant’s term of supervised release.” United States v. Slappy, 872 F.3d 202, 206

(4th Cir. 2017). “We will affirm a revocation sentence if it is within the statutory maximum

and is not plainly unreasonable.” Id. at 207 (internal quotation marks omitted). “To

consider whether a revocation sentence is plainly unreasonable, we first must determine

whether the sentence is procedurally or substantively unreasonable.” Id.

          A district court imposes a procedurally reasonable sentence by “considering the

Sentencing Guidelines’ nonbinding Chapter Seven policy statements and the applicable 18

U.S.C. § 3553(a) [(2012)] factors,” “adequately explain[ing] the chosen sentence,” and

“meaningfully respond[ing] to the parties’ nonfrivolous arguments” for a different

sentence. Id. And a court complies with substantive reasonableness requirements by

“sufficiently stat[ing] a proper basis for its conclusion that the defendant should receive the

sentence imposed.” Id. (internal quotation marks omitted). Even if a revocation sentence

is unreasonable, we will reverse only if it is “plainly so.” Id. (internal quotation marks

omitted).

          Contrary to Bonsu’s claims on appeal, our review of the revocation hearing confirms

that the district court adequately addressed Bonsu’s request for in-patient corrective

                                                2
treatment, properly considered his history of assaultive conduct, see 18 U.S.C.

§§ 3553(a)(1), 3583(e) (2012), and fully explained why a sentence within the 5- to 11-

month policy statement range was insufficient to satisfy the goals of sentencing. In

addition, the court made clear that, despite Bonsu’s redeeming qualities, his repeated

supervision violations warranted the statutory maximum sentence of 24 months’

imprisonment. Thus, we conclude that the district court did not abuse its broad discretion

in imposing the chosen sentence.

      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3